In a proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated March 7, 1967, which denied petitioner’s application for leave to reapply for registration as a checker, petitioner appeals from a judgment of the Supreme Court, Kings County, dated September 29, 1967, which dismissed the petition. Judgment affirmed, without costs. Section 1.10 of the Waterfront Commission’s Regulations provides that reapplications may be submitted only “ upon leave of the commission for good cause shown ” (21 NYCRR 1.10). Reapplications are subject to that regulation (Matter of Brennan v. Rubino, 8 N Y 2d 16). Accordingly, we are of the opinion that a new hearing is not required upon a petition *559for leave to reapply for registration (ef. L. 1953, eh. 882, § 1, art. XI, par. 1; § 5-g, as added by L. 1954, eh. 220, § 2). Moreover, since the basis for respondent’s action was perfectly obvious from the record, “ no hearing was required ” (Waterfront Comm. of N. Y. Harbor v. Pasquale, 65 N. J. Super. 498, 503). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.